Citation Nr: 0103824	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  99-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from July 1977 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit.



FINDING OF FACT

The veteran's lumbosacral radiculitis is related to his many 
years of active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, he 
has lumbosacral radiculitis which is of service origin.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required only 
when the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the service medical records reflect that the 
veteran was involved in a motor vehicle accident in March 
1985 and was evaluated for a complaint of low back pain 
following the accident.  At the time he was given an 
assessment of acute fibromyositis.  

Subsequent service records reflect that he was seen in 
December 1992 for a complaint of low back pain of five days' 
duration.  He stated there was no known trauma.  The 
assessment was mild (resolving) acute lumbar strain.  

He was seen for complaints of low back pain on several 
occasions in 1993.  

At the time of another visit in March 1995, he complained of 
low back pain of 6 to 7 months' duration.  For some reason, 
his medical records were not available for review.  He was 
given an assessment of chronic low back pain.  

At the time of his retirement examination in March 1997, it 
was indicated he had a "chronic back problem which comes on 
and off."  On examination of the back it was stated there was 
slight limitation of motion.  The veteran was described as 
appearing "stiff."  

The veteran was accorded a general medical examination by VA 
in December 1997.  His chief complaint was intermittent low 
back pain.  He indicated that for the past 10 years he had 
had a low backache.  He reported no history of any new 
injury, and related he did not have any restriction in his 
daytime activities.  It was further related there was no 
radiation in the legs.  He related he had consulted a doctor 
and was undergoing physical therapy.  Clinical examination 
findings included forward flexion to 80 degrees.  There was 
no neurologic deficit.  An X-ray study of the lumbosacral 
spine was described as normal.  The diagnosis was a normal 
lumbosacral spine, with no evidence of sprain or disc 
disease.

Of record is a report of a July 1998 outpatient visit with a 
board-certified osteopath.  The veteran related that the back 
pain had been "kind of a chronic situation and has been going 
on for about five years."  Examination findings included some 
spasm on the left.  X-ray studies were interpreted as showing 
degenerative disc disease at the L3 level.  The impression 
was degenerative disc disease at the L3/L4 level.  

The veteran was accorded a spinal examination by VA in May 
1999.  The veteran indicated that he had had a painful low 
back for 10 years.  He stated that he was taking medication 
for it.  He reported no history of injury and could not 
pinpoint any single incident.  He stated that after a period 
of time he consulted a doctor and had X-ray studies taken.  

Examination findings included extension to 30 degrees and 
flexion to 75 degrees with a complaint of pain in the left 
side.  Straight leg raising was to 75 degrees with a 
complaint of back pain.  X-ray studies of the lumbosacral 
spine were interpreted as normal.  Electromyogram study and 
nerve conduction velocity studies of the lower limbs were 
also interpreted as normal.  Magnetic resonance imaging of 
the lumbosacral spine was normal as well.  The examination 
diagnosis was "subjective complaint of periodic back pain in 
the lumbar area without any objective evidence of pathology."  
The examiner stated the question of lumbar disc disease was 
"ruled out."  

The veteran was evaluated by a private physician in August 
1999.  The veteran gave a history of low back pain of at 
least 10 years' duration.  He referred to involvement in a 
motorcycle accident in 1982 and a car accident in 1985.  
Reference was made to the aforementioned medical records and 
the veteran denied having any further diagnostic tests or 
treatments since the studies in June 1999 referred to above.  
However, he stated he had had some physical therapy and was 
instructed in some exercises.  On examination notation was 
made that back motion increased discomfort, more so with left 
lumbar spurlings and extension than right lumbar spurlings.  
The examination impression was left lumbosacral radiculitis.  

The examiner stated that with there being absent ankle reflex 
on the left, the examination was consistent with radiculitis.  
The examiner suspected that the trauma the veteran sustained 
in the vehicular accidents "may be the culprit for the now 
current problem."  He noted that it appeared to be a mild 
stage, but was definitely problematic for the veteran.  The 
physician was aware of the CT scan which was interpreted as 
negative.  He indicated that he was awaiting magnetic 
resonance imaging report from VA and once that report came 
in, he would make further recommendations.  (The undersigned 
notes that earlier in his report of history, the examiner 
noted that the magnetic resonance imaging of the lumbosacral 
spine was interpreted as being normal).  The physician was in 
favor of another electromyogram, although he indicated the 
veteran was reluctant to consider a follow-up at the present 
time because the previous electromyogram had been painful for 
him.  

From a review of the entire evidence of record, it appears 
there is evidence both for and against the claim.  The 
evidence against the claim includes the reports of VA 
examinations in December 1997 and again in May 1999.  The 
earlier examination resulted in a diagnosis of a normal 
lumbosacral spine.  However, the undersigned notes that 
clinical examination at that time showed some motion 
restriction.  The May 1999 examination report referred to 
normal electromyogram tracings, a normal nerve conduction 
study, a normal X-ray study, and a normal magnetic resonance 
imaging study of the lumbosacral spine.  The examiner stated 
there was no objective evidence of pathology pertaining to 
the low back, despite the veteran's subjective complaints of 
periodic back pain.  However, again, the undersigned notes 
that motion of the back was limited in extension and forward 
flexion and the motion was accompanied by pain on the left 
side.  

The evidence in favor of the claim includes the findings of 
problems with the low back on several occasions during 
service, including the time of retirement examination in 1997 
at which time notation was made of slight limitation of 
motion of the back.  Additionally, the record shows the 
veteran has reported continuous and progressive low back pain 
beginning in service.  Further, the most recent medical 
evidence of record is a report of examination by a private 
physician, whose findings included discomfort on back motions 
and absent ankle reflex on the left.  That physician gave a 
diagnosis of left lumbosacral radiculitis and opined that it 
was at least possible that the veteran's involvement in motor 
vehicle accidents in service might be the "culprit" for his 
current back problems., Accordingly, with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that there is sufficiently credible evidence of record, 
particularly the report of examination and opinion by the 
physician at the time of his August 1999 examination of the 
veteran, to show a probable connection between the veteran's 
currently diagnosed lumbosacral radiculitis and his 20 years 
of active service.  Accordingly, service connection is 
warranted.  The Board believes the evidence is at least in 
equipoise and therefore the grant of service connection for a 
chronic low back disorder is in order.  


ORDER

Service connection for a chronic low back disability is 
granted.  



		
	ROBERT E. O'BRIEN
	Member, Board of Veterans' Appeals



 

